Citation Nr: 0102329	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  92-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, due to Reiter's disease.

2.  Entitlement to an increased disability rating for 
osteoarthritis of the lumbosacral spine, due to Reiter's 
disease, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for conjunctivitis, due to Reiter's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971, and from August 1971 to February 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1990 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for 
osteoarthritis of the lumbosacral spine, but denied service 
connection for musculoskeletal pain due to Reiter's disease 
in any other joints.  Also in that decision, the RO assigned 
a 10 percent disability rating for osteoarthritis of the 
lumbosacral spine, and a 0 percent, noncompensable disability 
rating for conjunctivitis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has Reiter's disease, which was diagnosed 
during his service.

3.  It is reasonably shown that the veteran has chronic 
episodic arthritis in multiple joints due to Reiter's 
disease.

4.  Prior to July 31, 1996, the evidence indicated that 
osteoarthritis of the veteran's lumbosacral spine was 
manifested by no more than slight limitation of motion.

5.  Since July 31, 1996, the evidence has indicated that the 
osteoarthritis of the veteran's lumbosacral spine is 
manifested by slight to moderate limitation of motion, with 
some pain on motion.


CONCLUSIONS OF LAW

1.  Arthritis in multiple joints, due to Reiter's disease, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the veteran's lumbosacral 
spine, for the period prior to July 31, 1996, are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292 (2000).

3.  The criteria for a 20 percent disability rating for 
osteoarthritis of the veteran's lumbosacral spine, for the 
period from July 31, 1996, have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Multiple Joint Arthritis
The veteran contends that he has arthritis in many joints due 
to Reiter's disease, which was incurred in service.  The RO 
has established service connection for arthritis due to 
Reiter's disease in the veteran's lumbosacral spine, left 
knee, and right knee.  The veteran continues to seek service 
connection for arthritis due to Reiter's disease in the other 
joints that he claims are affected, including his neck, 
wrists, hands, low back, knees, ankles, and heels.


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  In the case of certain chronic 
diseases, including arthritis, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (November 9, 2000) 
(to be codified as amended at 38 U.S.C. §5107).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The evidence submitted with 
regard to the veteran's claim for service connection for 
multiple joint arthritis due to Reiter's disease includes 
reports of VA medical examinations and treatment.  The 
evidence compiled with respect to that claim does not point 
to the existence of any additional evidence that is necessary 
to substantiate the claim.  The Board finds that the facts 
relevant to that claim have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of that claim.

The veteran's service medical records reflect that he was 
seen with mid to low back pain in 1976, 1979, and 1980.  He 
was also seen on a number of occasions in 1986 through 1988, 
reporting pain in various joints, including joints in his 
neck, hands, wrists, low back, knees, ankles, and heels.  The 
veteran's joint pain was treated with medication.  Treating 
physicians described the veteran's joint symptoms as 
seronegative inflammatory arthropathy and as Reiter's 
syndrome.

On VA medical examination in October 1989, the veteran 
reported that problems with swelling, redness, and morning 
stiffness of his joints had begun during service, in 1986.  
He reported that he continued to have pain and morning 
stiffness in his back and legs.  The examiner noted that the 
veteran's upper and lower extremities had good strength, good 
range of motion, and no swelling.  The examiner's assessment 
included history of Reiter's syndrome with associate 
conjunctivitis, urethritis, and arthritis.  Following 
orthopedic examination, the examiner provided the following 
impression:

Frequent problem associated with Reiter's 
syndrome in multiple joints which do not 
take any particular pattern.  The entire 
combination of finding[s] and history may 
substantiate the diagnosis of Reiter's 
syndrome.

In a November 1991 statement, the veteran stated that 
arthritis affected not only his low back, but also his knees, 
legs, hands, ankles, and neck.  On VA examination in June 
1993, the veteran reported a history of multiple joint pain, 
with ongoing pain in his low back and knees.  The examiner's 
impressions were residuals of Reiter's disease in the knees, 
and possible early degenerative spondylosis of the spine.  
The examiner commented that the veteran's subjective 
complaints were somewhat out of proportion with objective 
physical findings.  On VA examination in August 1993, the 
examiner found no objective evidence of orthopedic 
impairment.  The examiner offered the following comment:

This patient may well have rheumatic 
disorder as a cause of some subjective 
joint symptomatology.  In my opinion it 
is not disabling to any measurable degree 
although it may be symptomatic requiring 
the use of medications he's presently 
taking.

Records of private medical treatment of the veteran in 1990 
through 1996 reflect that physicians noted the veteran's 
history of Reiter's disease.  In April 1990, the veteran 
reported continuing aches in his knees.  In May 1990, he 
reported continuing intermittent joint pain.  In November 
1993, an examiner noted that the veteran had some pain on 
extremes of motion of the neck.  He had full or good range of 
motion in the shoulders, elbows, wrists, hands, hips, knees, 
ankles, and subtalar joints.  In July 1996, the veteran 
reported low back pain radiating into both legs to his knees.  
In September 1996, he reported continuing low back pain.

On VA examination in December 1998, the veteran reported that 
he had episodes of painful polyarthritis three to four times 
per year, with each episode lasting approximately two weeks.  
He reported that the swelling and severe joint pain affected 
his wrists, hands, knees, and low back.  He reported that he 
had pain in most of his small and large joints following any 
type of exertion, with the pain usually lasting about two 
days.  The examiner found that the veteran's cervical spine 
had a full range of motion, without tenderness or pain.  The 
leg muscles had full strength bilaterally.  The hips, knees, 
and ankles had full range of motion bilaterally, without bony 
tenderness.

The veteran was diagnosed with Reiter's disease during 
service.  He reports that he has continued to have 
intermittent pain in multiple joints.  Multiple joint pain 
has generally not been present when he has undergone medical 
examinations.  The veteran reports, nonetheless, that he has 
intermittent and episodic pain in multiple joints.  
Physicians who have examined or treated the veteran have 
indicated that it was possible or likely that the veteran 
continued to have Reiter's disease.  While the medical 
evidence is mixed as to whether the veteran has ongoing 
multiple joint arthritis due to Reiter's disease, the Board 
finds that the evidence in favor of service connection for 
multiple joint arthritis due to Reiter's disease is at least 
in balance with the evidence against service connection.  
Giving the benefit of the doubt to the veteran, the Board 
grants service connection for arthritis in multiple joints 
due to Reiter's disease.

Lumbosacral Spine
The veteran contends that his service-connected 
osteoarthritis of the lumbosacral spine warrants a disability 
rating higher than the 10 percent rating that the RO 
originally assigned.  Disability ratings are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2000).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has emphasized, and 
VA regulations provide, that evaluation of a musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

The evidence submitted with regard to the veteran's claim for 
a higher initial rating for arthritis of the lumbosacral 
spine includes reports of VA medical examinations, and 
records of other VA and private medical treatment since the 
veteran's service.  The evidence compiled with respect to 
that claim does not point to the existence of any additional 
evidence that would be relevant to the claim.  The Board 
finds that the facts relevant to that claim have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The current appeal ensued from the veteran's disagreement 
with the rating assigned for low back arthritis in connection 
with the veteran's original claim.  The Court has indicated 
that, when a claimant has appealed the initial rating 
assigned for a disability, VA must consider the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the June 1991 Statement of 
the Case cited the applicable law and regulations, and 
included an adequate discussion of the basis for the RO's 
assignment of the initial 10 percent rating for the veteran's 
arthritis of the lumbosacral spine.  The Statement of the 
Case indicated that all of the evidence of record at the time 
of the March 1990 rating decision was considered in assigning 
the original disability rating for the low back disability.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and, therefore, did not violate 
the principle established by the Court in Fenderson.  As the 
appellant has been provided appropriate notice of the 
pertinent laws and regulations, and has had his claim of 
disagreement with the original rating properly considered 
based on all of the evidence of record, the Board finds that 
the RO's adjudication of the veteran's low back claim has 
been in compliance with the Court's requirements under 
Fenderson.  Thus, the Board concludes that the veteran will 
not be prejudiced by Board consideration of the claim, 
including consideration of the possibility of staged ratings, 
without further action by the RO.

The osteoarthritis of the veteran's lumbosacral spine has 
been found to be a manifestation of his service-connected 
Reiter's disease, and has been evaluated as comparable to 
traumatic arthritis.  Under Diagnostic Code 5010, traumatic 
arthritis, which is rated as degenerative arthritis, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2000).  Under Diagnostic Code 5003, arthritis is rated 
based on the limitation of motion of the affected joints, 
under the appropriate diagnostic codes for those joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  Limitation 
of motion of the lumbar spine is rated at 10 percent if 
slight, 20 percent if moderate, and 40 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  When the 
limitation of motion of the affected joints is noncompensable 
under the diagnostic codes, a 10 percent rating is to be 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).

On VA medical examination in October 1989, the veteran 
reported that he had occasional back pain, without radiation 
of the back pain into the legs.  The examiner noted that the 
veteran was able to flex forward at the low back until his 
finger tips touched the floor.  Straight leg raising was not 
symptomatic.  X-rays revealed marginal spurs arising from the 
superior plates of the L3 through L5 vertebrae.  Disc spaces 
were normal.

On VA examination in August 1993, the veteran reported that 
his back hurt all of the time.  The examining physician noted 
that the veteran had a normal posture and a normal gait.  The 
veteran was able to bend forward at the waist to 90 degrees 
without any apparent discomfort.  There was no paralumbar 
muscle spasm or tenderness, and no tenderness in the sciatic 
notch.  The straight leg raising test was negative 
bilaterally.  X-rays of the veteran's lumbosacral spine 
revealed normal height and alignment of the vertebral bodies, 
minimal osteoarthritic changes, and slight narrowing of the 
L5-S1 interspace.

Private medical treatment notes reflect that the veteran was 
evaluated in July 1996 for planned physical therapy for low 
back pain.  At that time, the veteran reported a four month 
history of low back pain radiating across his groin into both 
anterior thighs down to his knees.  The examiner found that 
the range of motion of the veteran's low back was to within 
normal limits for flexion, to 35 degrees of extension, to 20 
degrees of lateral bending to the left and 18 degrees of 
lateral bending to the right, and to 42 degrees of rotation 
to the left and 41 degrees of rotation to the right.  The 
examiner noted that the veteran had increased low back pain 
with motion in each direction.  Straight leg raising tests 
were negative bilaterally.

On VA examination in November 1998, the veteran reported that 
he had fairly persistent morning stiffness in his low back.  
The examiner noted no bony point tenderness of the spine, but 
some mild right sacroiliac joint discomfort.  There was no 
evidence of paraspinal muscle spasm.  The range of motion of 
the lumbar spine was to approximately 60 degrees of flexion, 
30 degrees of lateral bending to each side, and 45 degrees of 
rotation to each side.  Faber's test revealed mild to 
moderate right sacroiliac joint discomfort.  The straight leg 
raising test was negative bilaterally.  The examiner 
commented that the right sacroiliac joint irritation did not 
appear to be significantly functionally limiting.

Prior to July 1996, the medical evidence did not indicate 
that the veteran had more than slight limitation of motion of 
his lumbosacral spine.  The medical evidence did not indicate 
that the veteran had an intervertebral disc disorder.  Nor 
did the medical evidence indicate that the veteran's 
lumbosacral spine arthritis was manifested by pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  Thus, the manifestations noted prior to 
July 1996 did not warrant a disability rating for the 
veteran's low back in excess of 10 percent under Diagnostic 
Codes 5003, 5010, and 5292.

The private physical therapy evaluation performed on July 31, 
1996, revealed moderate limitation of lateral bending of the 
veteran's lumbosacral spine to the left and right.  On VA 
examination in November 1998, the lateral bending was only 
slightly limited, but flexion of the lumbosacral spine was 
moderately limited.  As examinations from July 31, 1996, and 
from November 1998 have shown ranges of motion of the 
lumbosacral spine that were moderately limited in at least 
some directions, the Board finds that a 20 percent rating 
under Diagnostic Code 5292 may be assigned from July 31, 1996 
forward.  The Board also notes that pain on motion was noted 
in the July 1996 examination, and, to a lesser extent, in the 
November 1998 examination.  Considering the full or nearly 
full ranges of motion in many directions shown on both of 
those examinations, however, the Board concludes that the 
overall disability picture does not warrant a disability 
rating in excess of 20 percent.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for arthritis of multiple 
joints, due to Reiter's disease, is granted.

Entitlement to a disability rating in excess of 10 percent 
for osteoarthritis of the lumbosacral spine, for the period 
prior to July 31, 1996, is denied.

Entitlement to a disability rating of 20 percent for 
osteoarthritis of the lumbosacral spine, for the period from 
July 31, 1996, is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.


REMAND

Conjunctivitis
The veteran contends that his service-connected 
conjunctivitis due to Reiter's disease warrants a disability 
rating higher than the 0 percent, noncompensable rating that 
the RO originally assigned.  Recent amendments to veterans' 
benefits statutes affirmed and expanded VA's duty to make all 
reasonable efforts to assist a 

claimant in obtaining evidence necessary to substantiate his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (November 9, 
2000) (to be codified at 38 U.S.C. § 5103A).  The Board finds 
that additional development of evidence relevant to the 
veteran's claim for a higher initial rating for 
conjunctivitis is warranted.

Under the rating schedule, separate rating criteria are 
provided for conjunctivitis that is trachomatous, and for 
other, nontrachomatous conjunctivitis.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6017, 6018 (2000).  In April 1996, 
the Board remanded the case for a new VA ophthalmological 
examination.  The remand instructions included a request for 
a finding as to whether the veteran's conjunctivitis is 
trachomatous or nontrachomatous.  The report of a December 
1998 VA examination of the veteran's eyes provided most of 
the findings requested in the Board's remand, but did not 
indicate whether the veteran's conjunctivitis is trachomatous 
or nontrachomatous.

The Court has ruled that the Board has a duty under law to 
ensure that the RO complies with remand orders of the Board 
or the Court.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In accordance with the Court's opinion in Stegall, and in 
order to ensure that all information relevant to rating the 
veteran's conjunctivitis is obtained, the Board will remand 
for the RO to obtain a new review of the veteran's claims 
file by the VA physician who examined the veteran in December 
1998, with a finding as to whether the veteran's 
conjunctivitis is trachomatous or nontrachomatous.  If a 
statement from that physician cannot be obtained, a new 
ophthalmological examination should be performed to obtain 
the needed findings.

The rating schedule evaluates conjunctivitis based on whether 
the condition is active, with objective symptoms or active 
pathology.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6017, 
6018 (2000).  The Board notes that, in the December 1998 VA 
examination, the veteran reported that his conjunctivitis was 
intermittently symptomatic, with episodes that lasted 
approximately two weeks each, and occurred approximately 
three to four times per year.  At the time of the 
examination, the examiner found that no symptoms were 
present, and the veteran's conjunctivitis was not active.  
The Court has confirmed that an appellant has the right to 
submit additional evidence and argument on matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In light of the episodic nature of the 
veteran's symptoms, the veteran should be given the 
opportunity to support his increased rating claim by 
submitting objective medical evidence of his symptoms, 
particularly in the form of a report from a physician who 
observes him when his conjunctivitis is symptomatic.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VA 
physician who examined the veteran's eyes 
in December 1998.  The RO should again 
provide that physician with a copy of the 
veteran's claims file, and should ask the 
physician to amend the previous 
examination report to answer the 
following question:  Is the veteran's 
conjunctivitis trachomatous or 
nontrachomatous?

If a response to the above question 
cannot be obtained from the VA physician 
who examined the veteran's eyes in 
December 1998, the RO should schedule the 
veteran for a new examination by an 
ophthalmologist, to determine the current 
nature and severity of any noted 
conjunctivitis.  The examiner should 
review the veteran's claims file, and a 
copy of this remand prior to examining 
the veteran.  All necessary tests should 
be performed.  The examiner should 
provide a finding or opinion as to 
whether the veteran's current or past 
conjunctivitis is or was trachomatous or 
nontrachomatous.  The examiner should 
state whether the veteran has objective 
symptoms of conjunctivitis at the time of 
examination, and should describe any such 
symptoms.  If the veteran does not have 
active symptoms of conjunctivitis at the 
time of the examination, the examiner 
should provide an opinion, based on the 
medical records and available 
information, as to whether the veteran 
continues to have chronic conjunctivitis 
with intermittent symptoms, or whether 
any previous conjunctivitis is healed.  
If conjunctivitis has resulted in any 
impairment of visual acuity, the extent 
of any such impairment should be 
described in detail.

2.  The RO should provide the veteran the 
opportunity to support his claim by 
submitting objective medical evidence of 
his conjunctivitis symptoms, particularly 
in the form of a report from a physician 
who observes him when his conjunctivitis 
symptoms are active.  The RO should 
inform the veteran that he has the right 
to submit the above or other additional 
evidence and argument on matter that the 
Board has remanded to the RO.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

